DETAILED ACTION
Response to Amendment
The amendment of December 13, 2021 is considered herein.
Claims 1, 7 and 9 have been amended.
Claim 4 has been cancelled.
Claims 1-3 and 5-10 are pending, with claims 9 and 10 being withdrawn to non-elected group.
Claims 1-3 and 5-8 are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONDA et al (CN 103947009, wherein US PG PUB 2014/0363726 is cited herein as the English translation), in view of TERAI et al (US PG PUB 2014/0057057).
Regarding claim 1, HONDA et al teaches a separator (title) comprising 
a porous substrate (paragraph 22); and a porous adhesive layer (paragraph 38, “adhesive porous layer”) formed on a first side surface of the porous substrate and/5or a second side surface of the porous substrate facing away from the first side surface (paragraphs 37 and 38, where it states the adhesive layer is formed “on at least one side” of the porous substrate), 
wherein the porous adhesive layer comprises polyvinylidene fluoride- based polymer microparticles (paragraphs 22 and 65) having an average diameter of 200 nm to 700 nm (paragraph 22, wherein a range listed of .01 micron to 1 micron both reads on the term “microparticles” and anticipates the claimed range) and a nitrogen-containing binder (thickener of HONDA et al, paragraph 96, discloses the use of polyvinylpyrrolidone, wherein thickener reads on a binder in that both are used to cohesively to join together the adhesive material), 

While HONDA et al teaches the use of a polyvinylpyrrolidone binder (interpreted as the nitrogen containing binder), HONDA et al is silent to the use of the claimed materials as the nitrogen-containing binder.

TERAI et al teaches a battery separator, in the abstract and paragraphs 149-159, wherein a porous layer comprising particles is formed on a porous substrate, just as in HONDA et al.  TERAI et al further details the use of a binder polymer comprising polyamide, polyamideimide, polyurethane resin or polyvinylpyrrolidone to hold the particles within the layer and providing adhesion to the substrate as disclosed in paragraphs 158-159.  Paragraph 159 further details the use of the binder material to provide effective bonding with adjacent layers and retain the particles therein.

At the time of filing, it would have been obvious to utilize the polyamide, polyamideimide or polyurethane resin polymer of TERAI et al for the polyvinylpyrrolidone material of HONDA et al (and TERAI et al) so as to provide the desired binding or adhesion of the particles within the layer and to the adjacent layers by substituting one known adhesive polymer for another.



Regarding claim 3, paragraph 76 of HONDA et al teaches the use of a copolymer or homopolymer of polyvinylidene fluoride or a mixture thereof.

Regarding claim 5, paragraphs 54 and 91-93 of HONDA et al teach the use of inorganic particle filler within the adhesive layer.  Paragraph 73 details the total mass of the adhesive layer comprises 20% or less of additives (including filler and thickener, paragraphs 91-97) based on 80% or more being that of the microparticles.  Paragraph 97 discloses the use of 10% or less of the mass of the layer as thickener, rendering the balance of the weight (20% or less) to be the inorganic particle filler.  This range anticipates the claimed range disclosed therein.

Regarding claim 6, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al further teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in paragraph 29, just as in the instant application’s method disclosed in claim 9 of the instant application.  While HONDA et al does not specifically address the claim limitations regarding the thermal shrinkage rates experienced in the claimed directions and conditions, this is considered to be an intrinsic property resulting from following the method steps taught by HONDA et al, 

Regarding claim 7, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al further teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in paragraph 29, just as in the instant application’s method disclosed in claim 9 of the instant application.  While HONDA et al does not specifically address the claim limitations regarding the transfer rate of the active materials into the separator after charge or discharge as defined by equation 1 of the claim, this is considered to be an intrinsic property resulting from following the method steps taught by HONDA et al, which are the same as those disclosed in the instant application, on the same materials as that of the instant application, as disclosed by modified HONDA et al, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable obviousness rejection has been set forth on the record, detailing the same materials processed the same way, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.   

.
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
The applicant argue the previously applied references fail to teach the materials of newly amended claim 1.
The claim, as amended to remove the previously addressed materials, is now rejected using HONDA et al, in view of TERAI et al, as new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/28/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721